Detailed Action
This office action is in response to application No. 17/055,165 filed on 11/13/2020.

Status of Claims
Claims 1-15, 19-21, and 34-35 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Regarding claim 14-15, Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-15, 19-21, and 34-35 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Onggosanusi et al. (Publication No.  US 2017/0026938, hereinafter referred as Onggosanusi).
Regarding Claim 1, Onggosanusi discloses identifying a type of serving carrier of a serving cell (A UE receives resource configuration for performing beam-level RRM measurement; see figure 7C numeral 722 & ¶ 0158. The configuration includes a list of configured carriers [serving carrier] and beam IDs [type]; see ¶ 0158.); and 
allocating at least one resource for beam measurement based on the type that was identified (The configuration further includes “a beam resource [resources] (e.g., “beam”/RRU ID) [type] cycling or monitoring pattern can be configured which indicates the order in which the UE will perform beam-level RRM”; see ¶ 0158.).

	Regarding Claims 2, 20, and 35, Onggosanusi discloses allocating the at least one resource for beam measurement based on the type comprises:
 if the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC) and a PCC or PSCC is configured, allocating a first resource for the beam measurement of the SCC (The UE is connected to a coverage specific beam [PCC] and to a dedicated beam [SCC]; see figure 7C & ¶ ; and 
if the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC) and no PCC or PSCC is configured, allocating a second resource for the beam measurement of the SCC.

	Regarding Claims 3 and 21, Onggosanusi discloses allocating the at least one resource for beam measurement based on the type comprises: 
if the type of serving carrier of the serving cell is a component carrier of the primary cell (PCC), allocating a first resource for the beam measurement on the PCC, 
if the type of serving carrier of the serving cell is a component carrier of the primary secondary cell (PSCC), allocating a second resource for the beam measurement on the PSCC, and 
if the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC), allocating a third resource for the beam measurement of the SCC (The UE is connected to a coverage specific beam [PCC] and to a dedicated beam [SCC]; see figure 7C & ¶ 164. The UE receives beam measurement reference signal (RS) on configured dedicated beam [SCC] measured RS resources; see figure 7C numeral 724.).

	Regarding Claim 4, Onggosanusi discloses the first resource comprises at least one resource for performing a first number of beam measurements on the PCC; 
the second resource comprises at least one resource for performing a second number of beam measurements on the PSCC; and
 the third resource comprises at least one resource for performing a third number of beam measurements on the SCC (The configuration further includes “a beam resource [resources] (e.g., .

	Regarding Claim 5, Onggosanusi discloses allocating the at least one resource for beam measurement based on the type comprises: 
if the type of serving carrier of the serving cell is a component carrier of the primary cell (PCC), allocating a first resource for the beam measurement on the PCC,
 if the type of serving carrier of the serving cell is a component carrier of the primary secondary cell (PSCC), allocating a second resource for the beam measurement on the PSCC,
 if the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC) and a PCC or PSCC is configured, allocating a third resource for the beam measurement of the SCC; and
 if the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC) and no PCC or PSCC is configured, allocating a fourth resource for the beam measurement of the SCC (The UE is connected to a coverage specific beam [PCC] and to a dedicated beam [SCC]; see figure 7C & ¶ 164. The UE receives beam measurement reference signal (RS) on configured dedicated beam [SCC] measured RS resources; see figure 7C numeral 724.).

	Regarding Claim 6, Onggosanusi discloses the first resource comprises at least one resource for performing a first number of beam measurements on the PCC; 
the second resource comprises at least one resource for performing a second number of beam measurements on the PSCC;
 the third resource comprises at least one resource for performing a third number of beam measurements on the SCC (The configuration further includes “a beam resource [resources] (e.g., ; and 
the fourth resource comprises at least one resource for performing a fourth number of beam measurements on the SCC.

Regarding Claim 7, Onggosanusi discloses performing at least one beam measurement using the at least one resource allocated based on the type that was identified (The UE provides measurement report for each configured beam measurement reference signal (RS); see figure 7C. The configuration further includes “a beam resource [resources] (e.g., “beam”/RRU ID) [type] cycling or monitoring pattern can be configured which indicates the order in which the UE will perform beam-level RRM”; see ¶ 0158.).

	Regarding Claim 8, Onggosanusi discloses performing the at least one beam measurement comprises performing at least one Reference Signal Received Power (RSRP) measurement (The measuring report comprises RSRP; see figure 7C numeral 725.).

	Regarding Claim 9, Onggosanusi discloses performing the at least one beam measurement comprises performing at least one Reference Signal Received Quality (RSRQ) measurement (The measuring report comprises RSRQ; see figure 7C numeral 725.).

	Regarding Claim 12, Onggosanusi discloses performing a beam measurement corresponds to measuring a channel state information reference symbol (CSI-RS) (The measuring report comprises CSI; see figure 7C numeral 725. The CSI includes CSI-RS; see ¶ 0161).

Regarding Claim 13, Onggosanusi discloses allocating the at least one resource comprises one or more of: allocating an amount of memory or buffers to perform the one or more beam measurement; allocating an amount of processing resources to perform the one or more beam measurement; and distributing or scheduling at least one task associated with the one or more beam measurement( The configuration further includes “a beam resource [resources] (e.g., “beam”/RRU ID) [type] cycling or monitoring pattern can be configured which indicates the order in which the UE will perform beam-level RRM”; see ¶ 0158.).


	Regarding Claims 14-15, Onggosanusi discloses allocating the at least one resource for the beam measurement based on the type that was identified comprises: allocating a first number of beam measurements for all configured and activated component carriers (CCs) (SCC (The configuration further includes “a beam resource [resources] (e.g., “beam”/RRU ID) [type] cycling or monitoring pattern can be configured which indicates the order in which the UE will perform beam-level RRM”; see ¶ 0158.); and
 allocating a second number of beam measurements for all configured and deactivated CCs.

	Regarding Claim 19, Onggosanusi discloses a memory operable to store instructions (A UE includes a memory; see figure 3A numeral 360); and
 	processing circuitry operable to execute the instructions to cause the wireless device to (The UE include a processor; see figure 3A numeral 360.):
 identify the type of serving carrier of a serving cell (A UE receives resource configuration for performing beam-level RRM measurement; see figure 7C numeral 722 & ¶ 0158. The configuration includes a list of configured carriers [serving carrier] and beam IDs [type]; see ¶ 0158.); 
(PCC/PSCC) or SCC and allocate at least one resource for beam measurement based on the type that was identified (The configuration further includes “a beam resource [resources] (e.g., “beam”/RRU ID) [type] cycling or monitoring pattern can be configured which indicates the order in which the UE will perform beam-level RRM”; see ¶ 0158. The UE is connected to a coverage specific beam [PCC] and to a dedicated beam [SCC]; see figure 7C & ¶ 164.).


	Regarding Claim 34, Onggosanusi discloses a method by a network node for controlling an adaptive beam measurement capability of a wireless device, the method comprising (beam-level radio resource management; see title.): 
transmitting, to the wireless device, a configuration for performing one or more beam measurements based on a type of serving carrier of a serving cell (A UE receives resource configuration for performing beam-level RRM measurement; see figure 7C numeral 722 & ¶ 0158. The configuration includes a list of configured carriers [serving carrier] and beam IDs [type]; see ¶ 0158.); and
 receiving information associated with the one or more beam measurements performed based on the configuration and the type of serving carrier (The UE provides measurement report for each configured beam measurement reference signal (RS); see figure 7C. The configuration further includes “a beam resource [resources] (e.g., “beam”/RRU ID) [type] cycling or monitoring pattern can be configured which indicates the order in which the UE will perform beam-level RRM”; see ¶ 0158.).



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (Publication No.  US 2017/0026938, hereinafter referred as Onggosanusi) in view of Yiu et al. (Publication No.  US 2019/0052378, hereinafter referred as Yiu).
Regarding Claim 10, Onggosanusi fails to disclose performing the at least one beam measurement comprises performing at least one Signal to Interference and Noise Ratio (SINR) measurement. However, in analogous art, Yiu discloses a UE of NR may conduct several measurements for monitoring, such as signal to interference-and-noise ratio (SINR); see ¶ 0018. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi radio resource management with beam measurement technique in order to avoid overwhelming the UE of new radio (NR) needs to conduct for monitoring beams; see ¶ 0018.


	Regarding Claim 11, Onggosanusi fails to disclose performing a beam measurement corresponds to measuring a secondary synchronization signal (SSS) in a synchronization signal block (SSB). However, in analogous art, Yiu discloses that the reference signals may be NR synchronization signals (SSs) and/or CSI-RS; see ¶ 0052. An NR SS may include one or more SS blocks (SSBs) and an SSB may include an SSB index to indicate the pertinent beam information; ¶ 0052. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi radio resource management with beam measurement technique in order to avoid overwhelming the UE of new radio (NR) needs to conduct for monitoring beams; see ¶ 0018.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chou et al. (US 2011/0310753) The prior art discloses measurement configuration and s-Measure mechanism in multi-carrier OFDMA systems; see ¶ 0008. In specific, in carrier aggregation, one primary component carrier (referred to as a PCC or primary cell (PCell)) and one or a plurality of secondary component carriers (referred to as an SCC or secondary cell (Scell)) may be configured for each terminal; see ¶ 0201. 
Nishio et al. (US 2014/0177601) The prior art discloses reception quality reporting mechanism; see ¶ 0008. In specific, the UE also monitors an RSRQ/RSRP level of a configured secondary cell (Scell) over a secondary component carrier (SCC) and obtains Scell signal quality; see ¶ 0009. The terminal may measure, using a plurality of CSI-RSs transmitted from a plurality of transmission points, reception power of the plurality of CSI-RSs in the frequency of the CC in which no CRS is mapped; see ¶ 0203.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.R/Examiner, Art Unit 2472    


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472